NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAMIAN L. BROWN,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2012-3002
§
Petition for review of the Merit Syste1nS Protection
Board in case no. CH0752080818-I-2.
ON MOTION
ORDER
Damian L. BroWn moves for leave to proceed in forma
pauperis.
Upon consideration thereof
I'r ls 0RDERED THA'1‘:
The motion is g'.ranted.

BROWN V. USPS
DEC 28 2011
Date
cox Damian L. Brown
2
FoR THE CoURT
lsi J an Horbaly
Jan Horba1y
C1erk
R0bert C. Big1er, Esq. F"_E
s21
. 0U§l 0F A&EAi.S ma
o S:|'gE F DERAL 61 RCUlT
DEC 2 8 2011
.|AN HORBALY
CLERK